           Case 1:17-cv-06164-KPF Document 63 Filed 01/22/19 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
sisaacson@faillacelaw.com


                                   January 22, 2019

VIA ECF

Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                          Re:      Ortega Hernandez, et al. v. Muzzarella Inc., et al
                                   17-cv-6164 (KPF)

Dear Judge Failla:

         I am an attorney with the office of Michael Faillace & Associates, attorneys for Plaintiff
in the above-referenced matter. We write, in accordance with Your Honor’s direction, to set forth
in a letter Plaintiff’s position regarding fixed salaries and spread of hours in the hospitality
industry.

    1. Employers in the Hospitality Industry may not pay Employees on a Non-Hourly Rate Basis

       New York’s Hospitality Industry Wage Order provides that, “[e]mployees . . . shall be paid
hourly rates of pay. Employers may not pay employees on a daily, weekly, salary, piece rate or
other non-hourly rate basis.” 12 N.Y.C.R.R. § 146-2.5. This section was added to the Hospitality
Wage Order on December 29, 2010.

        Accordingly, employers in the Hospitality industry must pay their workers on an hourly
basis, and, cannot pay their employees at a fixed rate, regardless of whether or not there is an
agreement.

    2. Employees in the Hospitality Industry Must be Paid Spread of Hours Pay

        New York’s Hospitality Industry Wage Order provides that “[o]n each day on which the
spread of hours exceeds 10, an employee shall receive one additional hour of pay at the basic
minimum hourly rate.” 12 N.Y.C.R.R. § 146-1.6(a). Section 146-1.6(d) provides that “[t]his
section shall apply to all employees in restaurants and all-year hotels, regardless of a given
employee’s regular rate of pay.” 12 N.Y.C.R.R. § 146-1.6(d). This section was added to the
Hospitality Wage Order on December 29, 2010.

      Accordingly, even if an employee in the restaurant industry is earning at least the
minimum wage, he is still entitled to spread of hours on days in which the spread of hours exceeds
ten.

                          Certified as a minority-owned business in the State of New York
           Case 1:17-cv-06164-KPF Document 63 Filed 01/22/19 Page 2 of 2
Page 2



         We thank the Court for its time and attention to this matter.

                                Respectfully Submitted,


                                _______/s/Sara Isaacson
                                Sara Isaacson

cc: Jason Mizrahi, Esq. (via ECF)
    Joshua Levin-Epstein, Esq. (via ECF)
